DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 3-8 are examined herein.

Claim Objections
The independent claims are objected to because of the following informalities:  
The claims are poorly written, they are wordy and replete with terminology that is not used in the Specification which requires much consideration when determining their scope.  This may be due to problems with translation.
For example: Claims 3, 5 and 7 all recited the use of an emulsion (emulsified oil- water) “that is in a range of from 10 to 40 wt % of an oil content in the first processed food mixture”, however, when looking in light of the Specification, it is noted that “[0016] The proportion, to the oil content in the target processed food, of the emulsified oil-water to be mixed into the target processed food preferably ranges from 10 to 40 wt%”, which imparts that the emulsion comprises from 10 to 40 wt% of oil, based on the composition made, wherein the Specification is clear that the method claimed is toward a method of making a processed food (see 0001).
Therefore, to provide simple straightforward language, it is suggested that the following claim language is use, to impart the light of the Specification.  




Claim 3. A method of making a processed food, comprising: 
stirring together:
an edible mixture, comprising:
an edible oil; and 
a leafy food material containing water; and 
an emulsion (emulsified oil- water mixture), comprising:
from 10 to 40 wt % of the edible oil, and
an electrolyzed alkaline ionized water;
wherein the ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsion is in a range of from 9:91 to 11:89 by weight;  

to obtain the processed food.

Claim 5. A method of making a processed food, comprising: 
mixing an edible oil and a leafy food material containing water to obtain an edible mixture; and
stirring together the edible mixture and an emulsion to obtain the processed food;
wherein the emulsion, comprises:
from 10 to 40 wt % of the edible oil, and
an electrolyzed alkaline ionized water;
wherein the ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsion is in a range of from 9:91 to 11:89 by weight.

Claim 7. A method of making a processed food, comprising: 
mixing an edible oil; and a leafy food material containing water to obtain an edible mixture;
mixing an emulsion (emulsified oil- water mixture), comprising:
from 10 to 40 wt % of the edible oil, and
an electrolyzed alkaline ionized water; and 
stirring together the edible mixture and the emulsion to obtain the processed food;
wherein the ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsion is in a range of from 9:91 to 11:89 by weight.

Appropriate correction is required.









Claim Interpretation
With regard to the prior art, the independent claims encompasses:
Claim 3. A method of making a processed food, comprising: 
stirring together:
an edible mixture, comprising:
an edible oil; and 
a leafy food material containing water; and 
an emulsion (emulsified oil- water mixture), comprising:
from 10 to 40 wt % of the edible oil, and
an electrolyzed alkaline ionized water;
wherein the ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsion is in a range of from 9:91 to 11:89 by weight;  
to obtain the processed food.

Claim 5. A method of making a processed food, comprising: 
mixing an edible oil and a leafy food material containing water to obtain an edible mixture; and
stirring together the edible mixture and an emulsion to obtain the processed food;
wherein the emulsion, comprises:
from 10 to 40 wt % of the edible oil, and
an electrolyzed alkaline ionized water;
wherein the ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsion is in a range of from 9:91 to 11:89 by weight.

Claim 7. A method of making a processed food, comprising: 
mixing an edible oil; and a leafy food material containing water to obtain an edible mixture;
mixing an emulsion (emulsified oil- water mixture), comprising:
from 10 to 40 wt % of the edible oil, and
an electrolyzed alkaline ionized water; and 
stirring together the edible mixture and the emulsion to obtain the processed food;
wherein the ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsion is in a range of from 9:91 to 11:89 by weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over in RM view of Nagamura and YM
RM: Martinez: Finally Make Silky, Low-Fuss Vinaigrette That Won't Separate; Bon Appétit; published online, at least by February 12, 2016 at: https://web.archive.org/web/20160212031537/https://www.bonappetit.com/test-kitchen/how-to/article/how-to-emulsify-vinaigrette

Nagamura: JP2004337011A Emulsified oil-and-fat composition; published Dec. 02, 2004.
YAMADA MASAHARU: Method for manufacturing herb sauce; Publication Number: JP 2014-147345 A, published 21-Aug-2014.

Independent claim 3
RM teaches that emulsions are used to mix with and create processed foods (see the 2nd para. of Dear Carol). Emulsions are mixtures of two or more liquids wherein there is a fine dispersion of droplets of one liquid in another.

The emulsion 
RM teaches to cut in (whisk/mix) oil into water (i.e. vinegar) (i.e. an emulsified oil-water) to make an emulsion.  This provides a mixtures of two liquids wherein there is a fine dispersion of droplets of one liquid in another, therefore an emulsion (see the short article).

RM also teaches that by adding a ready-made emulsified oil-water emulsifier/emulsion (i.e. mayonnaise), the oil in water emulsion will not separate (see the short article).

Oil content of the emulsion: The claim is open to from above zero to below 100 wt% of the emulsion being used in the composition, therefore the claimed portion of from 10 to 40 wt% of oil is open to from 10 wt% of above zero to 40 wt% of below 100 wt percent. This means that any portion of oil from above zero wt% to below 60 wt% reads on the claim.

Rick teaches the emulsion comprises: ½ cup edible oil (108 grams), ¼ cup vinegar (about 58 grams), and 2 tsp mayonnaise (about 10 grams), season with open amounts of aromatics, which means there is more than 176 grams in the emulsion as a whole,  comprising: less than about 61 wt% oil, which encompasses the claimed amount of edible oil in the emulsion.

Electrolyzed alkaline ionized water in the emulsion:
RM does not discuss if the treatment of the water used to make the emulsion, including that the water is electrolyzed, alkaline and ionized, as claimed.
Nagamura also teaches methods of making stable oil in water emulsions (0020-0021), and further teaches the method, comprises:
adding (i.e. mixing) an alkaline ionized water, formed by electrolysis (i.e. electrolyzed) with edible oil (0020); and
stirring to emulsify the mixture (0018). 

Nagamura teaches that this method achieves many benefits, including: that emulsifiers are no longer needed because this method of making an emulsion provides a stable emulsion (0016); undesired properties of emulsifiers (i.e. flavors) are no longer imposed on the emulsion made (0026); and the stable emulsion made has a high mixing ratio of the dispersed phase (0021) with excellent handleability that can be used in a wide variety of fields including the food industry (0017, 0023, 0026).


Therefore one in the art would be motivated to use water is electrolyzed, alkaline, ionized water in emulsions, as claimed, for the benefits Nagamura provides.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using emulsions comprising water to make processed foods, as RM, to include the specifically claimed type of water: electrolyzed, alkaline, ionized water, as claimed, because Nagamura teaches the by make edible emulsions using this ingredient multiple benefits are achieved, as discussed above, which motivates one in the art to use said ingredients in an emulsion for the benefits Nagamura provides.

Ratio of edible oil to electrolyzed alkaline ionized water in the emulsion:
The modified teaching, in Nagamura, provides the use of 50 wt% or more of an alkaline ionized water (0020), which imparts the use of edible oil is in an amount of 50 wt% or less.  This encompasses wherein the ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsion is from 9 to 11 wt oil : 89 to 91 wt water, as claimed.

The edible mixture
RM teaches to season the stable emulsion with seasonings, including herb  mixtures, however, does not discuss the specifically claimed edible herb/leafy mixture, one comprising water and oil.


YM also teaches methods of using seasonings comprising herbs for flavoring foods (2nd para. on pg. 2), and further provides that the seasoning comprises a solution of stirred: herbs, water and oil (see the 2nd para from bottom of pg. 2).
YM teaches there are benefits to using this herb mixture to season foods, including: it has a vivid green color using frozen herbs, which does not change from green color to brown color even when stored for a long period of time, and has a good flavor. Therefore on of skill in the art would be motivated to use such a seasoning when making foods.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using seasonings, as the modified teaching above, to include a stirred solution of herbs, water and oil, as claimed, because YM teaches there are benefits to using this herb mixture to season foods, including: it has a vivid green color using frozen herbs, which does not change from green color to brown color even when stored for a long period of time, and has a good flavor, therefore on of skill in the art would be motivated to use such a seasoning when making foods.

Stirring together an edible mixture and an emulsion to obtain the processed food
RM teaches to whisk the mixture of an emulsion and a food mixture before serving (see the 4th paras. of Dear Carol). This provides the claimed step of stirring together the edible mixture and an emulsion to make a processed food.


Independent claim 5
The modified, in YM, provides mixing an edible oil and a leafy food material containing water to obtain an edible mixture, as claimed and discussed above.

Independent claim 7
The modified teaching, in Nagamura, provides the claimed step of mixing to obtain an emulsion. Nagamura teaches methods of making stable oil in water emulsions (0020-0021), comprises: steps of adding (i.e.  mixing) an alkaline ionized water, formed by electrolysis (i.e. electrolyzed) with edible oil (0020); and stirring to emulsify the mixture (0018). 

Dependent claims
As for claims 4, 6 and 8, the modified teaching, in Nagamura, provides the alkaline ionized water is formed by electrolysis and comprises a pH of 12 or more (0021), which encompasses the claim of the electrolyzed alkaline ionized water in the emulsion having a pH of at least 12.  

Response to Arguments
It is respectfully requested that the Examiner acknowledge the foreign priority claim and receipt of the certified copy of the priority document, which was electronically retrieved by the USPTO and is present in the Image File Wrapper in an entry dated January 31, 2020. 
In response, please note the Bib Data Sheet, filed 12/08/2021, which indicates  that foreign priority conditions have been met.

It is respectfully requested that the Examiner return an initialed copy of the IDS form filed on January 31, 2020. The Examiner only returned a signed copy of the IDS transmittal letter with the present Office Action. 
In response, said documents is provided in this Office Action.

It is respectfully requested that the Examiner list JP 2004-337011 on a form 
PTO-892. JP 2004-337011 was applied against the claims in the present Office Action and is not yet of record. 
In response, the List of References cited by the examiner, of 12/08/2021 lists said reference. See document U.

It is asserted, that new claims 3-4, 5-6, and 7-8 are based on now canceled original claims 1-2 and the disclosure in, for example, paragraphs [0011], [0013], [0015], and [0016] of the specification as filed. 
[AltContent: rect]Claims 3-8 have been clarified with respect to original claims 1-2. It is 
respectfully submitted that claims 3-8 address all the issues under 35 USC 112 raised by the Examiner on pages 2-7 of the Office Action and the Examiner's questions ofclaim interpretation set forth on page 7 of the Office Action. Among other things, thenew claims presented above (i) recite "a leafy food material containing water" instead of"a food raw material containing water," (ii) recite a "first processed food mixture," whichcomprises an edible oil and a leafy food material containing water (see the "targetprocessed food" described in paragraph [0011] of the original specification), (iii) recite a"second processed food mixture" to distinguish the first processed food mixture from aresult (the second processed food mixture) obtained after the emulsified oil-water isstirred together with the first processed food mixture (see, e.g., the results of Examples1-3 described in paragraph [0021] of the original specification), (iv) more positivelyrecite the amount of the emulsified oil-water that is added to the first processed foodmixture ("in a range of from 10 to 40 wt % of an oil content in the first processed foodmixture;" see paragraphs [0016]-[0018] of the original specification), (v) more positivelyrecite the content of the emulsified oil-water ("the emulsified oil-water is a mixture of anelectrolyzed alkaline ionized water and an edible oil, a ratio of the edible oil to theelectrolyzed alkaline ionized water in the emulsified oil-water being in a range of from9:91 to 11:89 by weight"), and, (vi) in dependent claims 4, 6, and 8, more positivelyrecite that "the electrolyzed alkaline ionized water in the emulsified oil-water has a pH ofat least 12." 
No new matter has been added, and it is respectfully requested that the 
amendments to the claims be approved and entered, and that the rejections under 
35 USC 112 be withdrawn. 
	In response, since all previously treated claims were canceled, the rejections thereof are not re-entered herein.

It is asserted, that Claims 1 and 2 were rejected under 35 USC 103 as being obvious in view of the combination of "Finally Make Silky, Low-Fuss Vinaigrette That Wont Separate" ("Martinez") and JP 2004-337011 ("Nagamura et al"). These rejections, however, are respectfully traversed with respect to the claims as set forth above hereinabove. 
New independent claim 3 recites A method comprising: stirring together a first processed food mixture and an amount of emulsified oil-water that is in a range of from 10 to 40 wt % of an oil content in the first processed food mixture, to obtain a second processed food mixture; wherein the first processed food mixture comprises an edible oil and a leafy food material containing water; and wherein the emulsified oil-water is a mixture of an electrolyzed alkaline ionized water and an edible oil, a ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsified oil-water being in a 
range of from 9:91 to 11:89 by weight. 
Martinez, by contrast, is a recipe for a vinaigrette that (according to its author) "won't separate." Martinez discloses mixing together an acid such as vinegar or citrus juice, together with an oil and Dijon mustard, tomato paste, or mayonnaise. The mixture can then be seasoned with salt, pepper, herbs, or spices. (Martinez, page 2.) 
Martinez does not teach a first processed food mixture that comprises an edible oil and a leafy food material containing water, or an emulsified oil-water that is stirred together with the first processed food mixture, or that the amount of the emulsified oil- water that is stirred together with the first processed food mixture is in a range of from 10 to 40 wt % of an oil content in the first processed food mixture. 
Nagamura et al does not make up for these deficiencies in Martinez. 
Accordingly, it is respectfully submitted that even if Nagamura et al were combinable with Martinez in the manner suggested by the Examiner, the result would not teach or suggest the features recited in new independent claim 3. 
For similar reasons, it is respectfully submitted that Martinez and Nagamura et al do not teach or suggest the features recited in new independent claims 5 and 7. 
In view of the foregoing, it is respectfully submitted that new independent claims 3, 5, and 7, and claims 4, 6, and 8 depending therefrom, clearly patentably distinguish over Martinez and Nagamura et al under 35 USC 103. 
	In response, please see the new grounds for rejection above, which was necessitated by said amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793